COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  PAMELA M. BROWNE,                                 §          No. 08-20-00195-CV

                                 Appellant,         §             Appeal from the

  v.                                                §           171st District Court

  ROBERT J. ORTIZ and ODETTE                        §         of El Paso County, Texas
  THOMAS, Individually and as Partner of
  ORTIZ FARMS,                                      §          (TC# 2019DCV0870)

                                 Appellees.         §

                                              ORDER

       On this day the Court issued its opinion reinstating this appeal. Accordingly, Appellees’

brief is due 30 days from the date of this order.


                                              PER CURIAM

March 16, 2021

Before Rodriguez, C.J., Palafox, and Alley, JJ.